Citation Nr: 1114577	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a disability rating higher than 10 percent for left knee arthritis.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003 (back claim), July 2006 (PTSD and left knee claims) and April 2007 (right knee claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

During that hearing, the Veteran acknowledged that he had provided VA with additional evidence since the RO last adjudicated his claims and he waived RO consideration of that evidence in the first instance.  December 2010 hearing transcript at 9.  The Board will therefore consider all evidence of record in deciding this appeal, irrespective of when the evidence was submitted.  See 38 C.F.R. § 20.1304(c) (2010).  

The Veteran has submitted a December 2008 letter in which "P.J.A.," R.N. stated that the Veteran more likely than not suffers from traumatic brain injury as the result of his proximity to land mine explosions during active duty.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social impairment with deficiencies in most areas due to suicidal ideation, impaired impulse control, and inability to establish and maintain effective relationships; but does not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

2.  The Veteran's left knee arthritis does not result in subluxation or lateral instability, flexion limited to less than 90 degrees, or extension limited to less than 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no higher, have been met for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a disability rating higher than 10 percent have not been met for the Veteran's left knee arthritis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural posture

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required: There must be a decision by the RO; the Veteran must timely express disagreement with the decision; VA must respond by issuing a statement of the case that explains the basis for the decision to the veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  As to timeliness, a notice of disagreement must be received by VA within one year of mailing of notice of initial review or determination.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  

As to the substantive appeal, the claimant is afforded a period of sixty days from the date the statement of the case is mailed to file the formal appeal or the remainder of the one year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(b).  The RO may close the case for failure to respond after receipt of the statement of the case. 38 U.S.C.A.  § 7105(d)(3).  If there is no postmark accompanying a document for which timeliness is a factor, the postmark date will be presumed to be five days prior to receipt of the document by VA and, if that falls within the required time period the document will be accepted as timely filed; Saturdays, Sundays, and holidays are excluded in calculating that 5 day period.  38 C.F.R. § 20.305 (2010).  The lack of a timely substantive appeal does not, however, deprive the Board of jurisdiction and does not bar the Board from waiving the submission of a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

During the hearing there was some question as to what issues were on appeal so the undersigned took testimony on all issues listed on the title page of the instant document.  The Board has reviewed the Veterans Appeals Contact and Locator System (VACOLS) and entries show that the appeal of the issues of service connection for a right knee disability and higher ratings for PTSD and the left knee disability were disposed of by the RO because the Veteran failed to respond.  

On August 20, 2003 the RO mailed to the Veteran notice of its decision to deny service connection for residuals of a back injury.  Of record is a notice of disagreement dated by the Veteran on August 17, 2006 but not date stamped and not accompanied by a postmark.  In the Statement of the Case sent to the Veteran on July 14, 2006 the RO indicated that it had received the notice of disagreement on August 23, 2006.  It was thus timely and initiated an appeal of the August 2003 denial of his claim for service connection for residuals of a back injury.  On October 16, 2006 the RO sent a letter to the Veteran announcing that it had granted benefits for some disabilities.  With that letter, the RO included a July 2006 rating decision in which it announced that the previous denial of service connection for residuals of a low back injury was confirmed and continued.  

On November 15, 2006, the RO received a substantive appeal indicating that the Veteran wished to continue his appeal of that issue.  

Regardless of the date of that substantive appeal, the RO continued to issue supplemental statements of the case with regard to that issue.  The lack of a timely substantive appeal does not deprive the Board of jurisdiction.  Hence, the Board finds that it does have jurisdiction over the issue of service connection for a low back disability.  

On October 16, 2006 the RO sent to the Veteran notice that it had granted service connection for PTSD and arthritis of the left knee and assigned 30 percent and 10 percent disability ratings, respectively.  On November 15, 2006 the RO received a timely notice of disagreement with the ratings assigned, thus initiating an appeal of those issues.  On September 10, 2008 the RO sent a statement of the case to the Veteran with regard to those issues.  In a document dated September 24, 2008 the Veteran indicated that he wished to continue his appeal of those issues.  The Board thus has jurisdiction to decide the appeal as to those issues.  

On May 24, 2007, the RO sent notice to the Veteran of its denial of service connection for a right knee disability.  In December 2007 the RO received a timely notice of disagreement initiating an appeal of that decision.  On February 11, 2009 the RO sent a statement of the case to the Veteran.  On December 14, 2009 the RO received a statement in which the Veteran indicated that he wished to continue his appeal of that decision.  Although that substantive appeal was not timely, the lack of a timely substantive appeal does not deprive the Board of jurisdiction.  The Board therefore has jurisdiction to decide the appeal as to this issue.  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition to considering the rating schedule, the Board has considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

PTSD

For service-connected mental disorders, including PTSD, a 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Veteran was hospitalized for 30 days from June to July 2003 for his PTSD.  At that time he lived alone, and was admitted to the VA domiciliary as part of a 7 week program to treat his PTSD.  The clinician noted that at the time of discharge he was stable, denied suicidal or homicidal ideation, but was unable to work because of the severity, chronicity and complexity of his condition.  

Treatment notes from October 2004 document that he suffered from mood swings and agitation, and was depressed.  February 2005 VA treatment notes include that the Veteran was moderately depressed upon hearing that a friend was dying of cancer related to agent orange exposure, that he admitted to suicidal ideation but denied intent.  He also reported that his relationship with his wife was more supportive and that he was making cabinets for a friend but had a hard time completing the work due to concentration difficulties.  Speech was relevant, and goal directed; affect was blunted.  December 2006 treatment notes include that he suffered from depression, anxiety / irritability, insomnia, and passive suicidal ideation.  Notes from April 2008 document that he was objectively depressed, irritable, guarded, and with a constricted affect; a GAF of 50 was assigned.  

The Veteran first underwent a VA compensation and pension (C&P) examination with regard to his PTSD in June 2006.  During the examination, the Veteran reported that he had retired in 2003, that he had been divorced three times - the last time 12 years prior to the examination, that he currently lived with a significant other, and that he spent his time in essentially solitary activities with no significant social activities.  He reported that his current symptoms included difficulty with irritability and anger management, depressed mood, difficulty sleeping, combat related nightmares, susceptibility to environmental triggers, recurrent thoughts about combat experiences, and social isolation and withdrawal.  

The Veteran was cooperative during the interview and did not appear in acute distress, affect was appropriate and unconstricted, mood was mildly dysthymic.  He was alert, oriented, relevant, and coherent.  There were no signs of psychosis, he did not exhibit processes.  The examiner stated that the Veteran related his experiences, problems, and symptoms in a manner that at times seemed exaggerative but he appeared to be candid and sincere.  The examiner concluded that his psychiatric symptoms had a mild effect on his social and occupational functioning.  He assigned an estimated GAF score of 63.  

There are several letters of record from "D.J.F.," M.D., who provides private psychiatric treatment for the Veteran.  In a February 2007 letter Dr. D.J.F. reported that the Veteran does not have circumstantial, circumlocutory, or stereotyped speech, panic attacks, or impairment of memory.  Dr. D.J.F. stated that the Veteran does have flattening of affect, difficulty understanding complex commands and typically has difficulty following directions to a specific location, has impaired judgment, finds himself extremely irritable, struggles with chronic sleep impairment, has frequent conflicts with others, and is dramatically impaired in his ability to establish social relationships.  He reported that the Veteran is extremely reclusive, and that any social contact tends to be non-elective and is generally wrought with conflict, hostility, and feelings of discomfort which is near consistent with agoraphobia.  

In a March 2009 letter, Dr. D.J.F. reported that the Veteran was devoid of social contact outside of his own family, had been married four times and cannot maintain a lasting relationship, and has lived alone 90 percent of the time for the past 15 years.  Significantly, Dr. D.J.F. reported that the Veteran has frequent run-ins with law enforcement because of his irritability, is frequently involved in altercations with innocent bystanders, and is highly volatile.  He reported that on the day of the letter the Veteran presented in a disheveled, unkempt manner, appeared depressed, reported depressed mood, and expressed a passive suicidal ideation.  

During the Board hearing, the Veteran reported that he constantly bouts of depression, panic and unprovoked irritability all of the time and that he sleeps only three to four hours per night.  December 2010 transcript at 15.  He reported that he avoids crowds and can tolerate them only for a few minutes.  Id. at 16.  

The Board finds this evidence to show that the Veteran's disability due to PTSD approximates the criteria for a 70 percent rating.  At one point he was assessed with a GAF score of 50, indicative of serious symptoms.  Importantly, Dr. D.J.F.'s letters show that the Veteran has occupational and social impairment with deficiencies in most areas.  Dr. D.J.F. specifically explained that the Veteran has impaired judgment, the 2003 discharge summary included that he was unable to work because of his PTSD, and the report that he could not finish a cabinet due to his symptoms similarly shows that he has deficiencies in work.  His isolation, lack of social contact, and multiple marriages tends to show that he has deficiency in family relations.  Dr. D.J.F's statement that he cannot maintain effective relationships and the statement that he is dramatically impaired in his ability to maintain social relationships tends to place his disability within the criteria for a 70 percent rating.  

The Board finds that Dr. D.J.F.'s report that the Veteran has frequent run-ins with law enforcement and is frequently involved in altercations with innocent bystanders and is highly volatile shows that his PTSD results in impaired impulse control.  Hence, disability due to his PTSD meets the criteria for a 70 percent schedular rating.  

The Veteran's disability due to PTSD, however, does not meet the criteria under  § 4.130 for a 100 percent rating.  He has never been found to be disoriented, the fact that he was disheveled and unkempt at one meeting with Dr. D.J.F. does not demonstrate that he is unable to perform the activities of daily living when taken into consideration with the rest of the evidence which is devoid of evidence of the inability to perform the activities of daily living.  Dr. D.J.F. has provided evidence that the Veteran does not have memory deficiencies.  There is no evidence that he suffers from any delusions or hallucinations and he has never exhibited grossly inappropriate behavior.  The description of frequent altercations with bystanders and run-ins with law enforcement the Board finds is not a description that the Veteran is a persistent danger to himself or others.  He has never been found to have any symptoms approaching gross impairment of thought processes or communication.  The disability picture shown by all of the evidence of record is not one of total occupational and social impairment due to the symptoms listed or symptoms similar to those listed.  The fact that he lives alone and is therefore able to interact with others to the extent of meeting the necessities of life, i.e. obtaining groceries, attending visits to his psychiatrist and to VA treatment facilities, tends to show that his PTSD does not result in total social impairment.  

For these reasons, the preponderance of the evidence is against a finding that Veteran's disability due to PTSD approximates the criteria under § 4.130 for a 100 percent rating.  

The schedular criteria found at § 4.130 contemplate but the Veteran's PTSD symptomatology and level of disability.  This is because the rating schedule contemplates a person completely disabled by PTSD and because the examples of the kinds of symptoms listed include all of the symptoms from which the Veteran suffers.  The Board therefore declines to remand this issue for referral for extrachedular consideration.   

In summary, a disability rating of 70 percent is warranted for the Veteran's PTSD but the preponderance of evidence is against a higher rating under the schedular criteria for rating PTSD and referral for extraschedular consideration is not indicated.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee disability

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Id.

Arthritis is evaluated based on the limitation of motion of the affected joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  If the joint is affected by limitation of motion but the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating applies for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasionally incapacitating exacerbations.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.

In rating disabilities involving arthritis, the provisions of 38 C.F.R. § 4.59 must be considered.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Service treatment records do not provide evidence of the extent of disability of the Veteran's left knee during the period since he filed his claim in June 2003.  The first pertinent evidence is from VA treatment notes in 2003 that document that he had problems with his left knee and wanted to go to physical therapy for exercises.  At that time he was assessed with degenerative joint disease of the left knee.  

In a July 2006 letter, "R.L.R.," M.D. stated that the Veteran had been treated at his practice for many years and had chronic and recurrent knee pain and instability related to degenerative joint disease.   

In August 2008, the Veteran underwent a VA C&P examination of his left knee.  The claims file was not presented to the examiner.  However, the Veteran provided the examiner with a relevant history and a review of the claims file reveals no history favorable to his appeal for a higher rating beyond what he reported to the examiner.  Hence, the failure to review the claims file does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran reported that he has pain and decreased range of motion of his left knee, has had steroid injections, and maintained a self exercise physical therapy program at home.  He reported chronic left lower patella pain with radiation to his hip, of a severity of 4 on a scale of 1 to 10 with flare-ups of up to a severity of 9, four times per week which he reported lasted from one hour to seven days.  He reported aggravating factors of walking more than one block, walking stairs, getting up and down, and explained that if he drove a car he had to stop every 45 to 60 minutes for exercise.  He reported functional difficulties including that it takes him an increased time to dress, prevents him from doing yard work, car maintenance and cleaning that requires a lot of bending and scrubbing, and causes some difficulty in preparing his own meals with standing and procuring needed paraphernalia.  He reported pain, weakness, stiffness, instability, locking, fatigability, and lack of endurance.  He estimated that during flare-ups he has an increasing functional impairment of about 50 percent.  He reported that he suffered no constitutional symptoms of inflammatory arthritis, and that he had no episodes of dislocation or subluxation.  

He was observed to walk the 4 yards to the examination room with a noted right limp.  Physical examination revealed no tenderness on palpation.  Range of motion was from 0 to 90 degrees of flexion with discomfort from 15 to 90 degrees.  Extension was to 0 degrees.  The examiner stated that the Veteran's knee was stable, medial and lateral collateral ligament testing was negative, and he had negative Lachman and McMurray signs.  Six repetitions showed no change in range of motion but he did have increasing pain with fatigue, weakness; and lack of endurance was noted.  X-rays showed mild to moderate degenerative changes.  

During the December 2010 hearing, the Veteran testified with regard to symptoms involving both of his knees.  It is not always clear from the transcript which knee he was referring to so, for the purposes of this discussion, where it is unclear the Board will consider his statements as encompassing both knees.  He testified that he walks for a cardiac problem and he might walk a block or a mile and his knee or knees will physically give out.  December 2010 transcript at 20.  He stated that he cannot climb ladders and cannot engage in the hobbies that he had in the past.  Id.  When asked if his knee gives out he stated that when walking he has "been able to catch myself because I'm conscious of it" and remarked that he walks down stairs carefully and walks close to walls.  Id. at 21.  He also testified to the effect that he has difficulty with what he acknowledged as giving out occurred 3 times per month.  Id.  

In determining whether the Veteran's left knee disability approximates the criteria for a compensable rating for instability, the Board has taken into consideration the Veteran's statements that his knee gives out and that he suffers instability of the knee and Dr. R.L.R.'s statement that the Veteran has instability of his knee due to arthritis, along with the findings from the August 2008 medical examination.  Dr. R.L.R. provided no data or explanation as to the reported instability and therefore, when compared to the August 2008 examination report, which did provide data and an explanation, Dr. R.L.R.'s statement is of less probative value.  

Similarly, what the Veteran perceives as "instability" and what is medically lateral instability are not necessarily consistent.  Most probative on this issue are the findings of ligament testing and the negative Lachman's sign.  The weight of the evidence is therefore against a finding that the Veteran has any lateral instability of the left knee.  He reported during the examination that he has never had subluxation and there is no evidence to the contrary.  Therefore his left knee disability does not approximate the criteria for a compensable rating under Diagnostic Code 5257.  

All objective findings show that the range of motion of the Veteran's left knee is not limited to less than 0 degrees of extension and 90 degrees of flexion.  Although he has reported that he suffers from many of the factors listed in § 4.40 and referred to in DeLuca, he underwent multiple repetitions during the examination, and while he had increased symptoms, he did not have any additional loss of range of motion.  His reports of flare-ups have also been taken into account by the Board as has his reports of the kinds of functional limitation caused by his left knee disability but those reports, given the examination findings, are not so probative as to approximate the criteria for a higher rating under Diagnostic Code 5260 or 5261.  This is because given the increase in symptoms noted during the examination it is clear that the Veteran may experience more pain, weakness, etc. within the range of function that he initially has but he does not lose additional function with flare-ups great enough to show extension to less than 0 degrees or flexion to 45 degrees or less.  

Service connection is not in place for arthritis of more than one major joint group or minor joint group so a higher rating is not available under Diagnostic Codes 5003 and 5010 based on x-ray evidence.  

Nor does the Veteran's disability warrant referral for extraschedular consideration.  He reports pain and limitation of motion and a feeling that his knee gives out.  These symptoms are contemplated by the diagnostic codes just discussed as well as § 4.40 and § 4.45.  As the criteria provides for compensation for considerable loss of motion and for severe lateral instability, the level of the Veteran's disability is also contemplated by the schedule.  Hence, the Board declines to remand the issue for referral for extraschedular consideration.  

The Board has considered the entire time of the Veteran's appeal, from the effective date of his grant of service connection to the present and concludes that the preponderance of the evidence is against a finding that his service-connected left knee disability approximates the criteria for a rating higher than 10 percent, an additional rating, or referral for extraschedular consideration.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The issues decided in this document arise out of an appeal of the rating decision in which service connection was granted for PTSD and left knee arthritis.  As service connection was established, the only notice the lack of which that could matter as to these issues is notice as to the evidence needed to substantiate disability ratings higher than assigned.  The RO did not provide such notice.  That being said, the Board has determined that the lack of this notice is not prejudicial to the Veteran under the facts of this case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

Here, the Veteran has provided two letters from his treating psychiatrist, Dr. D.J.F.  In those letters, Dr. D.J.F. referred to documents provided to the Veteran by VA and directly addressed the criteria for rating disability due to PTSD.  As the Veteran provided Dr. D.J.F. with the documents and provided the letters to VA, the Board concludes that the Veteran understands what needs be shown for a higher rating.  

As explained in the 'Increased rating' section of the instant document, the Veteran has contended that he suffers from instability, loss of range of motion, and pain of his left knee.  As this is consistent with what determines the rating assigned for his knee disability, the Board concludes that the Veteran understands what needs be shown for a higher rating.  

Of course, whether he understands what needs be shown for higher ratings does not encompass an understanding of his and VA's duties in obtaining evidence.  During the December 2010 hearing, the undersigned discussed with the Veteran whether the Veteran could obtain evidence from physicians and agreed to hold the record open for 60 days so the Veteran could submit such evidence.  From this it is clear that the Veteran understands that he can submit evidence to support his contentions.  Moreover, he has submitted evidence from private physicians in the past, which also tends to show that he understands that he may do so.  

In the June 2003 notice letter, the RO informed the Veteran of what evidence VA was responsible for obtaining, told him that VA would assist him in obtaining evidence, and provided him with copies of VA Form 21-4142, the release of information form.  Thus, the Veteran was informed that VA would assist him in obtaining evidence.  That the June 2003 letter did not mention how disability ratings are assigned is not a fact that would lead one to believe other than that VA would provide assistance in obtaining any relevant evidence.  

For the above reasons the Board finds that the defect in notice did not result in prejudice to the Veteran and is therefore not a reason to delay adjudication of his appeal as to the ratings assigned for his left knee arthritis and PTSD.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, the Veteran has submitted statements and records from private treatment providers, and adequate examinations were afforded the Veteran in August 2008 (left knee) and June 2006 (PTSD).  

During the December 2010 hearing the Veteran reported that his PTSD had worsened since his 2006 examination.  However, in this case, the evidence he submitted from his treating psychiatrist, Dr. D.J.F. is sufficient for the Board to decide his appeal and therefore an additional VA examination is not necessary.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent disability rating is granted for the Veteran's PTSD, subject to the laws and regulations governing the payment of monetary benefits.  

The appeal is denied as to a disability rating higher than 10 percent for left knee arthritis.  

REMAND

During the December 2010 hearing the Veteran testified that he injured his back several times during service, including during the mine explosion which resulted in other injuries.  December 2010 transcript at 8-9.  He likewise testified that he hurt right knee while serving in Vietnam and speculated that the clinicians may not have documented that injury because they were more concerned with saving lives.  Id. at 18.  

Of note, the Veteran has been awarded the Combat Action Ribbon and the Purple Heart for his service and injuries sustained in Vietnam and the Board finds this sufficient evidence, taken along with his testimony, to require application of 38 U.S.C.A. § 1154(b).  His reported injuries are consistent with the circumstances, conditions, and hardships of his service in Vietnam and the thus are sufficient proof that he injured his back and right knee during such service.  Of record is evidence, for example, a letter received in March 2007 signed by "J.L.K.," M.D., that the Veteran has arthritis of his right knee and suffers pain of his right knee as well as degenerative disc and joint disease of his lumbar spine.  His testimony along with Dr. J.L.K.'s letter provides an indication of an association between his current conditions and the injuries suffered during service.  

Based on the above, VA has a duty to provide the Veteran with an adequate examination which includes an opinion as to whether there is a nexus between his current pathology and symptoms of his low back and right knee and his active service.  Although his right knee was examined in January 2007 the examiner did not include an opinion as to whether his right knee condition was related to his active service.  The Board finds no adequate  opinion of record.  A remand is therefore necessary for VA to meet its duty to assist.  

Additionally, during the December 2010 hearing there was testimony which leads the Board to believe that additional relevant evidence held by private practitioners may be in existence but not associated with the claims file.  On remand, the RO must send the Veteran a letter requesting that he either submit any such evidence or provide VA with the necessary identification and release of information to assist him in obtaining any existing relevant evidence.  

Furthermore, the Board notes that there is a narrative summary of a 9 day in-service hospitalization in December 1967 but it does not appear that clinical (inpatient) records were ever requested.  On remand this must be accomplished.  

TDIU

The July 2003 VA discharge summary includes a statement from a clinician that the Veteran could not work because of the severity, chronicity, and complexity of his PTSD.  During the Board hearing the Veteran provided testimony that, taken together with the July 2003 VA discharge summary, raises the issue of whether his PTSD renders him unable to secure and maintain a substantially gainful occupation. On remand, the Veteran should be afforded an examination to determine whether his service connected disabilities, either acting alone or in together, render him unable to secure and maintain a substantially gainful occupation.  

Of note, the question of whether a TDIU is warranted is part and parcel to the Veteran's initial claim in this case.  When he initiated and perfected an appeal of the ratings assigned he appealed not only the general schedular rating criteria but also the individual criterion needed to establish a total rating based on unemployability due to service connected disability.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).  The Board therefore has jurisdiction over this question.  It follows then the Veteran need take no action if the AOJ denies his TDIU.  He has already appealed the ratings assigned, including whether a TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit all evidence relevant to his right knee and low back conditions and/or identify all providers of relevant treatment and provide VA with the necessary completed release of information forms so that VA can assist him in obtaining the evidence.  

2.  Obtain from the proper records repository, clinical (inpatient) records of treatment in December 1967 at the 1st Hospital Company, 1st Marine Division and associate the obtained records with the claims file.  If the records are not available, obtain a negative reply or replies and associate such, along with documentation of efforts to obtain the records, with the claims file.  Efforts to obtain the records must continue until the records are obtained unless it is reasonably certain that the records do not exist or further efforts to obtain the records would be futile.  

3.  Then, schedule the Veteran for an examination of his right knee and low back.  Regardless of whether the service treatment records document a low back or right knee injury or treatment, the examiner is to accept as fact that the Veteran suffered a low back and right knee injury during his active service in Vietnam.  

The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  As to the requested opinions, the examiner must provide an explanation (rationale) for any conclusion reached.  The examiner is asked to accomplish the following:  

(a)  Identify all disorders of the Veteran's low back and right knee that the Veteran has at present or has had at any time since June 2003.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(i)  any identified disorder of the Veteran's low back had onset during his active service or is etiologically related to his active service.  

(ii)  any identified disorder of the Veteran's low back was caused by his service-connected left knee disability, based on the effect of an altered gait or otherwise.  

(iii)  any identified disorder of the Veteran's low back has been permanently worsened beyond its natural progression by his service-connected left knee disability, based on the effect of an altered gait or otherwise.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(i)  any identified disorder of the Veteran's right knee had onset during his active service or is etiologically related to his active service.  

(ii)  any identified disorder of the Veteran's right knee was caused by his service-connected left knee disability, based on the effect of an altered gait or otherwise.  

(iii)  any identified disorder of the Veteran's right knee has been permanently worsened beyond its natural progression by his service-connected left knee disability, based on the effect of an altered gait or otherwise.  

4.  Then, readjudicate the Veteran's claims for service connection for a low back and a right knee disabilities and any other claims raised by the Veteran (see the Board's Introduction in this case).  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

5.  Then, schedule the Veteran for a VA examination by a medical doctor specializing in the practice of psychiatry.  Provide the physician with the Veteran's claims file, including a copy of this Remand.  The AOJ must specifically inform the examiner of all disabilities for which service connection has been established.  

The examiner must review the claims file and indicate in his or her report whether the claims file was reviewed.  For each opinion rendered the physician must provide an explanation (rationale) for any conclusion reached.  The physician is asked to render an opinion as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's disabilities for which service connection has been established renders him unable to secure and follow a substantially gainful occupation.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disabilities for which service connection has been established acting together render him unable to secure and follow a substantially gainful occupation.  

6.  Then, adjudicate the portion of the Veteran's claim for a TDIU.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


